Mayes, O. J.,
delivered the opinion of the court.
The record in this cause was, tiled in this court in November,. 1910, and the case was triable at the December call of the-criminal docket. On the call in December a motion was made-for a certiorari' and overruled by the court, resulting in a continuance of the case until the January call. On January 30> 1911, a motion was made for a further continuance of the cause. No sufficient reason is stated in the motion why the court should continue the case, and the criminal docket has-been called twice since the record was filed and the case be^ came triable in this court. Neither dilatory pleas nor dilatory motions are favored by the courts, since they go not to the-*347substance of the cause but tend only to obstruct tbe trial. When it is possible all dilatory motions should be made at the-first call of the case. If dilatory motions are made after that, time, good cause must be shown for further delay. It is the policy of the law of this state to dispose of criminal cases speedily, and all dilatory motions, whether in civil or criminal cases,, should be made on the first call of the- docket.
This motion is overruled and the case stands submitted, and. the clerk directed to send the record to the consultation room.

Overruled.